 UNITED FEDERATION OF TEACHERS,, LOCAL 2355United Federation of Teachers,Local 2 AmericanFederation of Teachers,AFL-CIOandCharlesLoiaconoandTeachers RepresentativeUnion.Cases 2-CA-11944 and 2-CA-11944-2September27, 1971DECISION AND ORDERBY MEMBERSFANNING,JENKINS, ANDKENNEDYtheCharging Individual on December 5 and by theCharging Union on December 9, 1969. The issue is whetherRespondent, in threatening to discharge the ChargingIndividual, who is a field representative, if he organized orattempted to organize district representatives, had therebyviolated Section 8(a)(1) of the Act.The General Counsel and Respondent presented oralargument and have filed briefs, which have been dulyconsidered. On the entire record, and my observation of thewitnesses, I hereby make the following:FINDINGS OF FACTOn June 10, 1971, Trial Examiner A. NormanSomers issued his Decision in the above-entitledproceeding, finding that the Respondent had notengaged in unfair labor practices as alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief. The Respondentfiled a brief in answer to the General Counsel'sexceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the proceeding, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint in Cases 2-CA-11944 and 11944-2 be,and it hereby is, dismissed in its entirety.1MemberJenkins doesnot adopt the Trial Examiner'sgratuitouscommentswith respect to arbitrationTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA. NORMANSOMERS,Trial Examiner: This case was triedbefore me in New York City on January 25, 1971, on aconsolidated complaint (hereafter the complaint) issued bythe General Counsel on June 8, 1970, on a charge filed byIOfficeEmployeesInternational Union,Local No 11 v N.L R B,353U S 3131.COMMERCE JURISDICTION; THE BUSINESS OFRESPONDENTRespondent,United Teachers Federation,Local 2, etc.(hereafter sometimesUFT) isan unincorporated associa-tion locatedinNew York City,where it is engaged inrepresenting the teachers in the city'sschool systemconcerned with their wages and conditions of employmentin the system.Though a labororganization on behalf of theteachers,UFT isitself an employer under Section 2(2) ofthe Act inrespect to its own staff employees.'During thepast representativeyear,UFT hasremitted to AmericanFederation of Teachers,AFL-CIO,inWashington, D.C.,which is the national federation,dues and initiation fees inexcess of$500,000.UFT is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2II.THELABOR ORGANIZATION INVOLVEDThe Charging Union, Teachers Representatives Union(hereafter sometimes TRU) represents staff employees ofUFT in dealing with UFT concerning the terms andconditions of their employment with UFT. As is notdisputed, TRU is a labor organization within the meaningof Section 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA.Synoptic Statement and IssueThe "cast of characters," to use UFT counsel's term,consists of Albert Shanker, president of UFT and CharlesLoiacono, then president of TRU. UFT has had a numberof successive contracts with TRU, the one during eventshere involved being the fourth and having a starting date ofJuly 1, 1968. The bargaining unit (art. II) consists of all"full-time non-supervisory, non-officer, non-elected staffemployees of UFT." Among them are the field representa-tives.When Loiacono, a field representative, was electedpresident of TRU, he informed Shanker he had invitedUFT's district representatives, who are not organized, to ameeting to "explore the possibility" of organizing them.Shanker warned Loiacono that if he tried to organize thedistrict representatives, he would be discharged from hisemployment with UFT fortransgressingthe restriction inarticleVIII of the contract against "engag[ing] in UFTpolitical activity." 3 The post of district representative is anelected one. Loiacono remonstrated that for field represent-2Cf.Retail ClerksInternational Assn.,AFL-CIO,153 NLRB 204, 2063Art VIIIof the contract reads-(Continued)193 NLRB No. 52 356DECISIONSOF NATIONALLABOR RELATIONS BOARDatives to organize district representatives is not to engage inUFT political activity, since field representatives would notthereby be electioneering or holding or running for office.Shanker responded that for staff employees to organizethose in elected posts was political activity because it wouldthrust them into the "infighting" of UFT politics and thusundermine the purpose of article VIII, which is to insure acontinuity of staff within the organization that is divorcedfrom political involvements and not dependent on theoutcome of an election for retention of their jobs TheGeneral Counselstressesthat the point of reference here isthe rights guaranteed by Section 7 of the Act, which heclaimswere not barred by the restrictions expressed inarticle VIII of the contract.BThe Facts1.The field representatives and their functionsUFT has for many years employed field representatives.At the time here involved (which is during the existence ofthe contract of July 1, 1968), it had about 15 of them. Theirduties are to organize (i.e., recruit and sign up) members inUFT consisting of teachers and others connected in theschool system, to argue grievances on appeal at the"second" step (with the district superintendents) and the"third" step (with the City's superintendent), "handle newratings" (sic),make speeches in espousal of UFT's positionto such members of the public as community and politicalgroups; write articles on behalf of UFT for newspapers andengage indaily correspondence on behalf of UFT; andwhen not out in the field, answer members' telephoneinquiries about the collective-bargaining contract of theUFT with the city's school system.2.The creation of the district representatives andtheir role in the UFT elected hierarchyIn June 1968 (not long before the contract with TRU hereinvolved), the administrative committee of UFT (composedof the 11 elected officers of UFT headed by the president)passed a resolution setting up the elected post of districtrepresentative. (This was apparently an administrative step,since,as it not disputed, that post is not in the UFTconstitution.)There are 31 school districts in the city,comprised of about 30 schools in each district. Eachchapter chairman, or shop steward, is elected by themembers ofhis school or "chapter," and the chapterchairmen of each district elect their district representative.4Loiacono in his testimony asserted that though thechapter chairmen and the district representatives areelected, their function, like that of field representatives, is toservice the members. He indeed bracketed field representa-tives with the chapter chairmen and district representativesas constituting the three in the UFT echelon whosefunction is that of servicing members. In that respect, heRESTRICTIONS ON UFT POLITICAL ACTIVITIESEmployees in thebargaining unit will not engageinUFT politicalactivity, including but not limited to electioneering or running for orholding office4A few chapters are not geographic but "functional " One is composedof the 3,000 secretaries in the city These few functional chapters too elect achairman There is no indication of which districts are embraced by thesedifferentiated the chapter chairmen and district representa-tives, though elected,and the field representatives,thoughnonelected,from the three levels of theUFT hierarchy whoundisputedly are the policymakersfor UFT asa whole.The threeat the top level, whose policymaking functionsare not in dispute, are.a.Theadministrative committee(or Ad Comm)The Ad Comm,as stated,is composed of the 11 electedofficersof UFT,of which theUFT presidentis chairman. ItinitiatesUFT policy ("recommends"it, is Shanker's term),which is passed upon at the next two successive levels, i.e.,(b) and(c) below.The officerscomprisingthe Ad Commare electedby themembership at large,except the four vicepresidents,who are elected divisionally(i.e.,elementaryschool, junior high school,and the two senior high schools,one academic,the other vocational).5b.The executive boardThat is a 30-member body. (Loiacono had given thefigure at 51, Shanker at 30, without rebuttal, or apparentconcern over whether it makes any difference.) They areelected, some at large, some divisionally (the last beingalong the same lines as the vice presidencies, seesupra,fn.5)They meet twice monthly, where, as stated, they passupon what the Ad Comm has initiated or "recommended."They receive no pay from UFT.c.The delegate assemblyThe delegate assembly has the last word on UFT policy.The delegates are elected proportionately among themembers in each school. (The ratiois one delegatefor every60 members in the school plus any fraction of 60, and everyschool has at least one delegate even if its membership beless than 60.) The assemblymeets at leastonce a monthduring the regular school year. Like the executive board,the delegates are unpaid.3.The duties of those at the fourth and fifthlevel of the elected hierarchies (i.e., chapterchairmen and district representatives, respectively),and their comparison with those of fieldrepresentativesA chapter chairmanis the shop steward of his school orchapter, and he is elected by the members of his chapter.He recruits membership in UFT among the teachers in hisschool, runsmembershipmeetingsat the school level,handles grievances at the first step (i.e., at the school level),and attendsmeetingsof the chapter chairmen with theofficersofUFT, where they interchange information,concerning, respectively, the feelings of the members on theone hand and how the elected leadership is doing, on theother. Chapter chairmen are unpaid.chaptersNor does it matterSThoseat full time are the president and three other officers(viz,thevice presidentfor elementaryschools and the legislative representative andassociate legislative representative)The remainder (i.e , the secretary andassistantsecretary,the treasurer and assistant treasurer,and the other threevice presidents) are on part time All are paid by UFT (at rates equivalentto what they would normally be receivingin theschool system) UNITEDFEDERATION OF TEACHERSLOCAL 2357A district representative,after being elected, continues toteach, and his classes are arranged to enable him to leave at11 a.m. He devotes the rest of the day, until 6 or 7 p.m., tohis duties with UFT, and for this he receives from UFT$3,000 a year above his salary from the school system.Loiacono testified that district representatives do whatfield representatives have done in the past, and as examplecited their handling grievances at the second step (for whichtheywere indeed trained by the field representatives).Shanker admitted there was considerable overlapping inrespect to what field and district representatives do.However, Shanker stressed that district representatives andtheir constituents (i.e., the chapter chairmen who electedthem and who, as stated, are themselves elected), are"policymakers" within their respective bailiwicks becausethey are the political "chiefs" of their areas. This role,Shanker testified, has loomed larger in importance as aresult of the decentralization which the city school systemhas been undergoing in the last few years-a matter to belater treated.Also,district representatives, as electedofficials, serve no more than the term for which they areelected.And no less. If a district representative does notperform his assignments, then (as in the case of the electedofficers at the "first" level, who are compensated(supra,fn.5)),UFT can at most cut off his pay but cannot dislodgehim from his post. He stays on for the remainder of hiselected term unless recalled by his constituents. On theother hand, field representatives, as employees in the fullestsense, can be discharged by UFT. However, under thecontract with TRU, they, like the others in the bargainingunit, are given tenure, which elected functionaries are not(and, as Shanker stressed in his testimony, should not, in ademocratic organization, where the membership must beable periodically to oust the elected officers in favor ofpersons more to their liking). Thus, these staff employees,whose tenure does not depend on the outcome of anyelection, are, under the contract with TRU, immune fromdischarge except for "just cause" (art. VI) and as to this,they enjoy the due process protections of a grievance-arbitration procedure (art. XIV).4.The confrontation between Shanker andLoiaconoa.Background and events preceding Loiacono'sbecoming president of TRULoiacono, a licensed teacher and a member of UFT, wasappointed field representative in 1966, a full-time fob, asearlier stated. In December 1967, during the session of thestate legislature in Albany, Loiacono was detailed to aspecial assignment as assistant legislative representative (anappointive post not to be confused with the previouslymentioned elected offices of legislative and associatelegislative representative, that are constituent parts of AdComm itself.See supra,In. 5). After nearly 2 years in thatassignment,Loiacono, on about October 6, 1969, was toldby Shanker he was being dropped from his legislativeassignmentand returned to his job of field representative.Loiacono then told Shanker he would run for president ofTRU, and when elected he would organize the districtrepresentatives.The onset to this last was told us by Loiacono. Hedescribed his performance during his legislative assignmentfulsomely and by nomeans self-deprecatingly. He told ofhow, under this assignment, he acted as lobbyist for UFTduring the two successive annual sessions of the statelegislature,made public addresses in various cities in thestate, and chaired a speakers' committee, where he trainedthe speakers and arranged the meetings for their speeches.He also told of his banner achievement in draftingimportant legislation with which UFT had entrusted him.In the fall of 1968, UFT had conducted a teachers' strikethat lasted 35 days. After it was settled, UFT, as Loiaconotestified, realized that it had found itself with its publicrelations down because it had not come forward with adecentralization plan for the city's school system, in whichthe state legislature was interested. Loiacono told how theAd Comm had beaten the bushes for a suitable person todraft a "viable" decentralization plan and finally found it inhim. It was a thorny assignment, but after arduous labor, inwhich he reconciled opposing approaches, he smoothed outa bill which, he testified, delighted the Ad Comm and whichitsubmitted to the legislature as the UFT bill. (It did notpass, but neither did the other decentralization bills-eitherMayor Lindsay's or that of the Board of Regents.) He alsoworked on amendments to the Taylor Act (restrictingstrikes by public employees). He was at Shanker's side indiscussions with the governor and key members of the statelegislature. Loiacono testified he had understood, indeedShanker had told him, he was being groomed to succeedMrs. Alice Marsh as legislative representative when she, aswas then expected, would retire. When informed that hewas being dropped from that assignment, he remindedShanker that he had been prevailed upon to accept thatassignment with that inducement. (Shanker said he wasnow merely deferring to the wishes of Mrs. Marsh, whowanted anotherassistant.)Loiacono testified he thereupon told Shanker this left him,.in a very strange position," where unless he resigned frommembership in UFT, which he "was not about to do," hisonlyother"options"meant "crossing swords" withShanker. The first was to run as legislative representative,which was not to take place until the following spring. Thesecond was to "yield to the pressure of my colleagues" torun as president of TRU (where the election was to takeplace the following week). Loiacono explained to Shankerhe had until then resisted the pressure to accept thepresidency of TRU because he knew that if he should runfor the office of legislative representative, while he was alsopresident of TRU, there would be a "conflict of interest"and also an embarrassment in becoming a candidate foroffice "on the Shanker ticket." Loiacono testified he thentold Shanker:But if I am no longer assistant legislative representativethat conflict will no longer exist and if I run forpresident of the Teachers'RepresentativesUnion andwin, one of the first things we will do will be to organizethe district representatives.Loiacono, as he testified, further told Shanker:It's something we have been speaking about for a longtime, the motion had been passed by the T.R.U. toorganize the district representatives and . . . since you 358DECISIONSOF NATIONALLABOR RELATIONS BOARDhave voiced opposition to that, that means we will crossswords, and I can't understand why you have put me inthis position where regardless of what options I choose,you and I will cross swords.Loiacono testified that Shanker at that time said this lastneed not happen and proposed to Loiacono that heorganizethe teachers in Newark, New Jersey. (Fieldrepresentatives are on occasion loaned out to the nationalfederation.) Loiacono testified he agreed to it. However,nothing further in the record appears concerning it, so itmay be assumed nothing came of it.Shanker testified that it was at that time that he toldLoiacono that if he organized the district representatives hewould discharge him for acting in breach of article VIII,and he did so after Loiacono had said to him:I'm going to run for president of T.R.U. I'm going torun against Alice Marsh for legislative representative,and I'm going to organize the district representatives.Shanker testified that it was at this last "I'm going to" thathe warned Loiacono that he would thereby be violatingarticleVIII of the contract. The two versions concerninghow Loiacono responded when he was dropped from hisassignment are hardly dissimilar, but to the extent that itcalls for resolution, the probabilities would indicate, and Ifind, that Loiacono responded in the emotional termsascribed to him by Shanker. However, crediting Loiacono,Ifind that Shanker did not then make the threat andinstead made the proposal to Loiacono about organizing inNewark, presumably to placate him and possibly have himreconsider his swordcrossing options.b.Loiacono's overtures to the districtrepresentatives,and Shanker'swarning he would bedischargedif hesoughtto organize themLoiacono was elected presidentof TRU on October 15,1969.He testified he immediately wrote all the districtrepresentatives inviting them to a meeting to be held onOctober 20 with the field representatives"at which we weretoexplore the possibility of organizing for districtrepresentatives."The meeting was tobe held at the UFT'sexecutive board room,where TRUcustomarily held itsmeetings.Loiacono testified, however, that in view ofShanker's feelings about organizing district representatives,he realized that an arrangement for a meeting for thatpurpose atUFT quarters"might have been an indiscre-tion,"and so at the end of a discussion with Shanker (onanother TRU subject)the following happened:I said,"By the way,Al, I have called a meeting of thedistnct representatives and we're planning to organizethem"; and I was about to say, "Would it be all right ifwe use the executive board room"but, I never got it outof my mouth.He said"If you do,I'll fire you and anyone else whocomes to the meeting."I responded, "Fire me? Why?"He said, "Because the district representatives can'thave itboth ways,and besides,you'll be violating yournon-political clause."Isaid,"Come on,Al,what does the non-politicalclause have to do with organizing distnct representa-tives?The non-political clause says none of the fieldrepresentatives can run for office, nor can they solicitcandidates nor can they electioneer. What does thathave to do with my thinking as president of the staffunion?"At that point he said, "I'll tell you what, Charley, Ifeelmore strongly about this, than I do about OceanHill, Brownsville, and if you get yourself out on a limb,I'llhave no mercy. I will isolate anyone who comes tothe meeting or any distnct representative who comes tothe meeting."Shanker testified he did not "specifically" rememberLoiacono's mentioning a proposed meeting with the distnctrepresentatives but he did recall that Loiacono, on beingtoldhe was dropped from his legislative assignment,responded in the manner corresponding to Shanker'scredited description. On the other hand, I have creditedLoiacono's testimony that at thatearlier stage,Shankeravoided a confrontation on the issue of organizing districtrepresentatives by proposing he organize in Newark, whichnever materialized. I find that the warning from Shankercame after Loiacono told him of his intended meeting withthedistrictrepresentatives,and was substantially asLoiacono described it, except that Shanker, as he testified,told Loiacono that by organizing the distnct representa-tives,he "would essentially be involving himself in thepolitics of the organization by trying to unionize peoplewho are elected officials at a particular level of theorganization."Though the legality of a threat does not ordinarily turnon its actual effects, the General Counsel himself developedthrough Loiacono what happened thereafter. This wasreceived because the parties themselves thought all the"nuances"of the case had significance,and, as stated, I feltIwas "entering a foreign jurisdiction" anyway.Immediately after the interchange, which was at 5 p.m.,Loiacono, as he testified, called a special meeting amongthose staff employees who had not yet left for home andtold them of Shanker's threat. He testified they wereincensed and were with him to a man in suggesting he holdthat meeting even if a hotel room had to be rented for it. Hetestified that the next morning he met with all the otherstaff people, and they too were "adamant" and with him toa man. Except the men on the publication staff. They didnot share the enchantment with organizing the districtrepresentatives, and asked for a meeting of the staffemployees to be given an opportunity to "voice [their]dissent,"which Loiacono granted. As to the outcome,Loiacono testified:At the meeting we discussed the efficacy of organizingdistrict representatives and to my dismay and thedismay of many of themembers,T.R.U. voted downthatmotion and voted not to organize districtrepresentatives.Loiacono, as of the time of the hearing, was no longerfield representative and had apparently left of his ownaccord.One gathers,tangentially from Shanker'stestimony in another context, that Loiacono, as of thetime of the hearing before us, was now heading a"political party" of his own in opposition to Shanker'sfor the forthcoming UFT election. Presumably, that has UNITED FEDERATION OF TEACHERS LOCAL 2359already taken place. As to what came of it all, that Icannot say.C.Discussion and Analysis1.Opposing positionsThe General Counsel follows a straight line leading himto the untroubled conclusion that Shanker's threat toLoiacono was an invasion of rights of employees underSection 7, thereby violating Section 8(a)(1) of the Acts Onthe premise that district representatives, though elected bymembersof Respondent, are employees within the meaningof the Act and thus have the right under Section 7themselves to organize, he states that field representativesunder the rights guaranteed them by Section 7 have theright to organize the district representatives, therebyrendering illegal Shanker's threat to Loiacono.The General Counsel states Respondent "practicallyadmits" that the district representatives have themselves theright to organize. This statement needs qualifying. It stemsfrom Shanker's response, during his testimony, to whetherhe regarded district representatives as having the right toorganize.He replied that the question was never put to him,and not being a lawyer, he would have to consult counsel,but that even if district representatives had that right, fieldrepresentatives, under their agreement in article VIII thatthey would not "engage in UFT political activity," couldnot organize them, since it would involve them in political"infighting." Respondent, indeed, frames the issue of thelegal effect of Shanker's warning on the basis of articleVIII. The brief states:This question is not whether or not district representa-tiveshave the right to organize. As Mr. Shankertestified, that question was never put to him. The solequestion for the trial examiner to resolve is whether ornot an attempt by TRU to organize political employeesof the UFT constituted a violation of Article VIII oftheir collective-bargaining agreement. If it does, thenthewarning to Mr. Loiacono was proper under theterms of the Agreement.The General Counsel finds article VIII to be no deterrentto the conclusion that the threat was a violation. He statesRespondent "confuses the political activity of the districtrepresentativeswith the union activity of the fieldrepresentatives, the latter being a right guaranteed by theNational Labor Relations Act." He continues:Even though district representatives may be politicalemployees, they are nevertheless employees who mayorganize; and it does not follow that an agreement notto engage in political activity removes the protection of6Sec 7 states.Employees shall have the right to self-organization,to form, join orassist labor organizations, to bargaincollectivelythrough representa-tives of their own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection7The General Counsel in anticipation of an argument that districtrepresentatives are "managerialemployees"-which Respondent has notspecificallymade-citesRetailStore Employees Union, Local 880,153NLRB 225, on the proposition that the duties of district representatives, inthis setup involving a public educational system, are, in a sense, likebusiness agents and organizers in labor organizations dealing withindustry.He additionally citesRetail Store EmployeesUnionLocal 428,163 NLRBthe Act from field representatives who engage in unionactivity.The political activity engaged in by districtrepresentatives does not rub off on field representativesmerely by the latter's attempt to organize the former. Itdoes not follow that when a union contracts not toengage in political activity that it does so when itattempts to organize a political group of employees. Solong as they are susceptible of organization and fallwithin the meaning of Section 2(3) of the Act, theorganization effort by an established group of employ-ees is a protected activity regardless of a contractualobligation not to engage in political activity, and anyattempt to thwart the organizational activity is violativeof the Act.2.The peculiarities of the case eluding aconventional approachThe above is statedas a self-evident proposition withoutdocumentation, or need for it, once we accept the premisethat district representatives, though elected for a termunder a political process, have the right themselves toorganize.The elusive aspect here is that however theclinical aspects of liability may check out in the convention-al sense,this is a most unconventional situation, whicheludes diagnosis or even our area of therapy-at least withthe species of mammal handed to us.The circumstances here transcend the question of whatthe rights of the district representatives are and what therights of field representatives are in the light of it. This isbecause the situation taken as a whole is basically a powerstruggle between two personalities, in which the ChargingIndividual was implementing his feud with Respondent'spresident in reprisal for his replacementasassistantlegislative representative and his elimination as a prospec-tive candidate for high office "on the Shanker ticket."A definitive answer to whether district representativesthemselves have the right to organize need not here bemade, and in any event would involve more than what theGeneral Counsel has assumed as his premise without more.They are indeed a unique creation, for which specificprecedent is not cited and for which I have not found ahelpful prototype.7The elected post of district representative was created atabout the time the city's school system was beingdecentralized. Under decentralization, most of the power ofthecentralbody has "spun off" to the respectivecommunity boards in each of the 31 school districts in thecity.These boards appoint their own superintendent andemploy their own supervisors (from qualifying instead ofcompetitivelists).Shanker explained that the UFT is being431, fn. 4, in treatingthe fact,later discussed, that athird to a half of thedistrict representatives are members of theUFT's executive board (Theyareelectedfor that office separatelyfrom their posts as districtrepresentatives)He statesthat those whoare onthe UFT executive boardare probablymanagerialemployees, who would thus not beincluded in abargaining unit, as intheLocal 428case.He indicates,however, that this isa separatemattertobe decided whenand if thereshould be arepresentation case concerned with that issue.He adds that in any eventbeing a managerialemployee andthus not eligible for inclusion in abargaining unit is, under the Board's recent holdinginNorth ArkansasElectricCooperative,185NLRB No83, not the test of whether such aperson isan employeeunder Sec. 2(3) within the protectionof Sec. 7. 360DECISIONSOF NATIONALLABOR RELATIONS BOARDrestructuredin order "to deal withthe new centersof poweron the managerial side," and the districtrepresentatives arein a sensecounterparts of the communitysuperintendents.The districtrepresentativesnow carry themain burden ofthe handlingof grievancesat the secondstep(i.e.,at thedistrictlevel).Theyalsomeet regularlywith the shopstewardsin their district, deal with the community schoolboards, and with thecommunity superintendent, makerecommendationson who should be supported for office.In regard to the latter,they actuallyconclude theserecommendations in respect to personswho fall within theirdistrict.He characterizedthe district representative and thechapter chairmenin his district as being in this sense a"kind of executive board or policymaking function groupfor that district." This last is not actually incorporated intothe constitution(which is not in the record). However,though a district representative's post maynot as such be apolicymakmgone, the intermeshingof their work withpolicymakmgis exemplifiedby the extent to which such alarge proportionof them (a third to a half) have also beenelected toUFT executive board and thus occupy bothpositions.This bearsupon the situationinwhich theCharging Individual had thrusthimself inhis politicalreprisal efforts against theUFT president.Shanker explainedarticleVIIIas the accommodationbetween two needed considerations in a democraticorganization,whichon occasion are in collisionwith eachother.At one endis the needto give themembers theopportunity for a periodicreevaluationof those they havevoted into power, by eitherdeciding to continue them intheir stewardship or oust themin favor of those whom theymight now prefer instead.In that situation, it is theelectorate that is boss, and the elected persons donot retainpower or continue in their stipendbeyond theirelectedterms-as indeedthey should not.At the otherend is theneed for the continuity of theorganization's servicing functions.Those are performed bya permanent staff, hired on thebasis of meeting profession-al qualifications, and who,after a year's probationin whichthey havedemonstrated their qualificationsfor the job,have a tenureunder which, as previouslystated, they areimmune from dischargeexcept for "just cause" (art. VI),and as tothishavethe due processprotection of agrievance-arbitrationprocedure (art. XIV). Shanker ex-plained thatthe conceptof tenure for these persons, andspecificallyfield representatives,was developed even beforethe earliestof the collective-bargaining contractswith thelabor organization(presently the TRU),which representsthem.They are,as Shankerdescribedthem,a sort of "civilservice" within theorganization-a concept hardly unfa-miliar to these persons,who are licensed teachers in apublic educationalsystem.To insure objectivity in theperformance of the organization's servicing functions, andto put themin a position to perform without fear ofreprisalseither bythose in powerwhen reelected or bythose whohave beennewly elected,it is necessarythat theynot embroil themselves in the partisanpolitics of theorganization.Shanker testified that in exchange for the tenure thusaccordedthem under the contract, these persons alsosubmitted to the restrictions under articleVIII. To be sure,the examplesspecificallycited in articleVIII are those towhichLoiaconoalluded in his confrontationwithShanker-"electioneering,orholdingor running foroffice."But article VIII statesthat the political activity thusforbiddenincludes but is not "limited"to the examplesspecified. Political activitycan exist when two factions arein disputeover policyand one group openly allies itself witheither of the competing protagonists.In this instance, thedistrictrepresentativesas elected functionaries,whoseresponsibilities are to their constituents,are indeed thepolitical headsof their districts.As Shanker explained it, itis these persons that the contestants for high office seek toenlist fortheir supportin a forthcoming campaign.It is inthat connection that he citedthe previouslymentionedreferenceto Loiacono,who, as stated,has since given up hisjob as field representative,and at the time of the hearing,was the head of a "politicalparty"inopposition toShanker's in the then pending election.Each of them nowcomes to these district representatives,as political heads oftheir respective districts,in an effort to enlist theirsupportand use their influenceover thosemembers in their schooldistrict.Organizing in a labor relations context,to be sure,isa groupingof employees to cope with the employerconcerning the terms and conditionsof the job,and in thatsense is to be differentiated from politicalactivity.Whilethisistrue in the generality of situations,organizing apolitical group,at least in the contextin which Loiaconohimself avowed he was undertaking it, could itself become asubject forpolemics not at the bargaining table but at thestump.So, whatevermight be said in other situations aboutwhether districtrepresentatives,though elected by aconstituency of the membership for a term,are neverthelessemployees under theAct, and therebyentitled themselvesto organize,or whether by that tokenfield representatives,as conceded employees,can organize them,we would bedealing in sheerest abstractions to decide the issues in acontext inwhich thebasic elements needed for determiningthem havebeen obscuredby thekind of conflict fromwhich thesubject stemmed.There is nota word in this record concerning any termsor conditionsLoiaconohad in mind,or anyone else did,whenhespokeaboutorganizingdistrictrepresentatives-eitherfor them orfor his fellow fieldrepresentatives.Allwe know arehis own words-thatShanker hadfrustrated him in his aspirationto be "on theShanker ticket," and thathe was accepting the presidencyof TRU to givethe shaft to Shankerpolitically.This ishardly a basis on which weshould undertake to resolve thekind of issues presented to us,where theonly reality is thedeath dealingcombat overpolitical favor.We should atleast have a more substantial basis on which to resolve theelements onwhich theGeneral Counsel builds his case forthe violation here claimed-moreparticularlyin an areaconcerned with apubliceducational system,where we findourselves grouping for analogies in industrial life that aresomewhat elusive in the present situation. And this bringsus to the following:D.ConclusionThe contextof the case as a whole prevents a definitiveresolution of the basic elements on which the violation here UNITED FEDERATION OF TEACHERS LOCAL 2361alleged is asserted, for they are totally overshadowed by theelements of the political feudout of whichthe case arose.This is notto saythat the determinationof whether a righthas been violated depends on the altruism or selfishness ofa person exercisingit. It is simplya questionof balance. Onthe fundamental issues, we are presentedwithan abstractmathematical theorem withoutthe grip of reality providinga definitive answer.Thusthe questionof whether districtrepresentatives in the circumstances here presented havethe right to organize,despite the political involvements oftheir posts,and the questionof whether even if thatwere so,the field representatives may organize them in the face ofthe restrictionsto which theysubmittedunder Article VIIIcould well awaitanother day,genuinely presenting theseissues.Concerning this last,the grievance-arbitration clause (art.XIV) rendersarbitrable"[a]ny disputeor grievance relatingto this agreement or its interpretation."This, at least,provides a forum,if anyone feels genuinely aggrieved, forpassing upon the intent of the parties in respectto the scopeor limits of the restrictionsplacedon articleVIII. To besure,the Board,sinceCloverleafDivisionof Adams Dairy,147 NLRB 1410, hasindicated that it will not, as a matterof policy,defer to arbitration,unless an award has beenrendered or is pending,and which, if decided, will put theissue at rest.Whatevermight be said for this last in theordinary situation, the arbitrator's special insights in the"industry"here involved8couldwellbe the moreappropriateanswer in these particular circumstances. Butwhether thislast is so or not,the conclusion in this case isthat it wouldnot effectuate the policiesof the Actto exaltwhat was basicallya political feud to the stature of agenuine labor relationsproblem.The situationissui generisand the disposition is apragmatic one confined to its own individual circum-stances.RECOMMENDED ORDERAccordingly,on the basis of all the foregoing, I herebyrecommend that the complaint be dismissed.8Steelworkers vWarrior & Gulf Navigation,363 U.S 574,Steelworkersv Enterprise Wheel& Car Corp,363 U.S 593